 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 2:08-CR-00116-KJM
11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR SENTENCE
12                         v.                                REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                             ORDER
13   DOMONIC MCCARNS,
14                               Defendant.
15

16

17                                               STIPULATION

18          Plaintiff United States of America (the “government”), by and through its counsel of record, and

19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.     The defendant filed a motion for compassionate release on July 7, 2021. Docket No. 998.

21 Pursuant to local rule the government’s response is due on July 14, 2021, with any reply from the

22 defendant due on July 17, 2021.

23          2.     Counsel for the government requests additional time to obtain relevant records and draft

24 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

25 request.

26          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

27 schedule on the defendant’s motion as follows:

28                 a)      The government’s response to the defendant’s motion to be filed on or before July

      STIPULATION RE BRIEFING SCHEDULE                   1
 1          21, 2021;

 2                 b)      The defendant’s reply to the government’s response to be filed on or before July

 3          28, 2021.

 4

 5          IT IS SO STIPULATED.

 6

 7   Dated: July 12, 2021                                    PHILLIP A. TALBERT
                                                             Acting United States Attorney
 8

 9                                                           /s/ MATTHEW G. MORRIS
                                                             MATTHEW G. MORRIS
10                                                           Assistant United States Attorney

11

12   Dated: July 12, 2021                                     /s/ BENJAMIN RAMOS
                                                              BENJAMIN RAMOS
13                                                            Counsel for Defendant
                                                              DOMONIC MCCARNS
14

15
                                                     ORDER
16

17          Based upon the stipulation and representations of the parties, the Court adopts the following as a
18 revised briefing schedule regarding the defendant’s motion for sentence reduction:

19          a)     The government’s response to the defendant’s motion, Docket No. 998, is due on or
20 before July 21, 2021; and

21          b)     The defendant’s reply to the government’s response, if any, is due on July 28, 2021.
22          IT IS SO FOUND AND ORDERED this 14th day of July 2021.
23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
